Citation Nr: 1329667	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  06-25 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for loss of vision, to 
include as due to undiagnosed illness.  

2. Entitlement to service connection for a noncardiac chest 
disability, to include as due to undiagnosed illness and to 
include chronic costovertebral strain.  

3. Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness.  

4. Entitlement to service connection for unrefreshing sleep, 
to include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to November 
1994.  He received the Southwest Asia Service Medal, among 
other decorations.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  In that decision, the 
RO denied claims of service connection for headaches, loss 
of vision, fatigue, sore throat, unrefreshing sleep, 
noncardiac chest pains, and heartburn due to undiagnosed 
illness.  

Claims of service connection for headaches, sore throats, 
and heartburn and/or gastroesophageal reflux disease were 
granted by the RO in May and July 2013.  These issues are no 
longer on appeal.  

In June 2011, the Veteran testified before a decision review 
officer (DRO) at the RO.  A transcript of the hearing has 
been reviewed and is in the file.  

The Board remanded the appeal in March 2009 and September 
2012.  



FINDINGS OF FACT

1. The Veteran had active military service in Southwest Asia 
and is a Persian Gulf veteran.

2. Loss of vision is attributable to refractive error, is 
not an undiagnosed illness or medically unexplained chronic 
multi-symptom illness of unknown etiology and is not related 
to a disease or injury in military service.  

3. Chronic costovertebral strain was incurred in service.  

4. Fatigue is attributable to service-connected PTSD.  

4. Unrefreshing sleep is attributable is attributable to 
service-connected PTSD.  


CONCLUSIONS OF LAW

1. The criteria for service connection for loss of vision 
have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.317 (2013).  

2. The criteria for service connection for noncardiac chest 
pain, in the form of costovertebral strain, have been met.  
38 U.S.C.A. §§ 1110, 1112, 1117, 1131; 38 C.F.R. §§ 3.303, 
3.317.  

3. The criteria for service connection for fatigue have been 
met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131; 38 C.F.R. 
§§ 3.303, 3.317.  

4. The criteria for service connection for unrefreshing 
sleep have been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131; 
38 C.F.R. §§ 3.303, 3.317.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to 
all elements of a service-connection claim, including the 
degree of disability and the effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by re-adjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

Here, the Veteran was sent letters in October 2003 and July 
2004 that provided information as to what evidence was 
required to substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  

The Veteran was never informed of how VA determines 
disability ratings and effective dates.  However, as the 
instant decision denies claims of service connection for 
loss of vision, fatigue and unrefreshing sleep, no 
disability rating or effective date will be assigned.  As 
the decision grants service connection for chronic 
costovertebral strain, this grant will be implemented by the 
RO in a later rating action, which the Veteran is free to 
appeal.  Any absence of Dingess notice is moot.  No further 
development is required regarding the duty to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In March 2009 and September 2012, the Board remanded these 
claims for a decision review officer (DRO) hearing; Social 
Security Administration (SSA) records; and new VA 
examinations and opinions.  The Board finds that there has 
been substantial compliance with the remand instructions.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

All necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  Moreover, the statements 
in support of the claim are of record, including testimony 
provided at a DRO hearing.  The Board has carefully reviewed 
such statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

The Court has held that the provisions of 38 C.F.R. 
§ 3.103(c)(2) impose two distinct duties on VA employees, 
including RO personnel, in conducting hearings: The duty to 
explain fully the issues and the duty to suggest the 
submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  
Here, the transcript of the June 2011 DRO hearing shows the 
Veteran gave information regarding his claims and responded 
to questions aimed at determining whether further 
information was needed to substantiate the claim.  The 
Veteran and his representative (present at the hearing) have 
not raised complaints regarding the conduct of the hearing.  

The Board finds the duties to notify and to assist have been 
met.  No further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).

Service Connection and Disabilities Due to Undiagnosed 
Illnesses

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval or air service.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2013).  

Establishing service connection on a direct basis generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  
Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology if 
the disability claimed qualifies as a chronic disease listed 
in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 
(Fed. Cir. 2013).  This avenue of entitlement is not 
available because loss of vision, a noncardiac chest 
disability, fatigue and unrefreshing sleep are not listed.  

The Board must determine the value of all pertinent lay and 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 
1335 (Fed. Cir. 2006).  The evaluation of evidence generally 
involves a three step inquiry.  First, the Board must 
determine whether the evidence comes from a "competent" 
source.  The Board must then determine if the evidence is 
credible; in determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza, 
7 Vet. App. 498.  The third step of this inquiry requires 
the Board to weigh the probative value of the proffered 
evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2) (West 2002).  Lay evidence 
may be competent and sufficient to establish a diagnosis of 
a condition when: (1) a layperson is competent to identify 
the medical condition (i.e., like where the condition is 
simple, for example a broken leg, and not, for example, a 
form of cancer); (2) the layperson is reporting a 
contemporaneous medical diagnosis, or; (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009) (a medical opinion was not 
required to prove a nexus between a service-connected mental 
disorder and drowning which caused death).  

Lay evidence may be competent with regard to a disease with 
"unique and readily identifiable features" that is "capable 
of lay observation."  See Charles v. Principi, 16 Vet. App. 
370 (2002).  Laypersons have generally been found to not be 
competent to provide evidence in more complex medical 
situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007) (concerning rheumatic fever).  

The Veteran's DD 214 establishes that he served in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  Hence, is entitled to the presumptions applicable to 
claims by Persian Gulf veterans.  

A Persian Gulf veteran who exhibits objective indications of 
a qualifying chronic disability may be service-connected, 
provided such disability became manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2016, and by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1) 
(2013).  

Previously, VA regulations listed three disabilities as 
medically unexplained chronic multisystem illnesses.  
However, while this claim was pending, VA amended its 
regulations to clarify that these are only examples and that 
a broader array of unspecified conditions could be medically 
unexplained chronic multisystem illnesses.  See 75 Fed. Reg. 
61,995 (Oct. 7, 2010).  

A "qualifying chronic disability" means a chronic disability 
resulting from: an undiagnosed illness or a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms (such as chronic fatigue 
syndrome (CFS), fibromyalgia, or functional gastrointestinal 
disorders).  38 C.F.R. § 3.317(a)(2)(i).  

The term "medically unexplained chronic multi-symptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology characterized by overlapping 
symptoms and signs and has features such as fatigue, pain, 
disability out of proportion to physical findings, and 
inconsistent demonstration of laboratory abnormalities.  
Chronic multi-symptom illnesses of partially understood 
etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-
medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity is 
measured from the earliest date on which the pertinent 
evidence establishes the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4).  

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multi-symptom illness include, but are not limited to the 
following: fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b).  

If signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPREC 8-98.  

In the case of claims based on undiagnosed illness under 
38 U.S.C.A. § 1117; 38 C.F.R. §3.117, unlike those for 
direct service connection, there is no requirement that 
there be competent evidence of a nexus between the claimed 
illness and service.  Gutierrez v. Principi, 19 Vet. App. at 
8-9.  Further, lay persons are competent to report objective 
signs of illness.  Id.  To determine whether the undiagnosed 
illness is manifested to a degree of 10 percent or more the 
condition must be rated by analogy to a disease or injury in 
which the functions affected, anatomical location or 
symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); 
see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

Notwithstanding the foregoing presumptive provisions, the 
Veteran is not precluded from establishing service 
connection on a direct basis for a disease asserted to be 
related to service.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

In determining the probative value to be assigned to a 
medical opinion, the Board must consider three factors.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The 
initial inquiry in determining probative value is to assess 
whether a medical expert was fully informed of the pertinent 
factual premises (i.e., medical history) of the case.  A 
review of the claims file is not required, since a medical 
professional can also become aware of the relevant medical 
history by having treated a Veteran for a long period of 
time or through a factually accurate medical history 
reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 
303-04.  

The second inquiry involves consideration of whether the 
medical expert provided a fully articulated opinion.  See 
Id.  A medical opinion that is equivocal in nature or 
expressed in speculative language does not provide the 
degree of certainty required for medical nexus evidence.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative 
value of an opinion involves consideration of whether the 
opinion is supported by a reasoned analysis.  The most 
probative value of a medical opinion comes from its 
reasoning.  Therefore, a medical opinion containing only 
data and conclusions is not entitled to any weight.  In 
fact, a review of the claims file does not substitute for a 
lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. 
App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007) ("[A] medical opinion ... must support its 
conclusion with an analysis that the Board can consider and 
weigh against contrary opinions").  

Claims file review, as it pertains to obtaining an overview 
of a claimant's medical history, is not a requirement for 
private medical opinions.  A medical opinion that contains 
only data and conclusions is not entitled to any weight.  A 
review of the claims file cannot compensate for lack of the 
reasoned analysis required in a medical opinion, which is 
where most of the probative value of a medical opinion comes 
from.  "It is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed, that contributes probative 
value to a medical opinion."  Nieves-Rodriguez v. Peake, 
22 Vet. App. at 304.  

Here, in October 2003, the Veteran filed a claim of service 
connection for "Gulf war syndrome."  He described exposure 
to depleted uranium and reported fatigue, loss in vision, 
non-cardiac chest pains, and unrefreshing sleep.  In July 
2004, he referred to his separation report of medical 
history, stating he reported problems.  In April 2005, he 
attended a VA appointment and complained of Gulf War 
Illness.  

In July 2005, he attended a VA appointment with Dr. G. to 
address his concerns.  His reported symptoms included 
fatigue and chest pain.  No vision symptoms were reported.  
Dr. G. noted the Veteran's exposures in service and current 
symptoms.  She did not perform a physical examination of the 
Veteran and stated: "This is a diagnosis by history."  The 
assessment was "Gulf War Illness."  She stated that (at the 
time) the Veteran met "the Center for Disease Control 
criteria for Gulf War Illness," which included two of three 
areas of fatigue, mood-cognition, and musculoskeletal.  She 
noted that few randomized controlled trials had been 
performed for this problem.  She referred him to a sleep 
clinic and other specialists; she also recommended a 
supplement.  

In July 2005, the Veteran referred to Dr. G.'s diagnosis in 
his notice of disagreement.  At the June 2011 DRO hearing, 
the Veteran stated that Dr. G. was an internationally known 
and respected doctor from VA on the issue of Gulf War 
illnesses; he summarized her report.  (Transcript, p 9.)

In an August 2011 VA Gulf War examination opinion, a VA 
physician  noted that Dr. G.'s report took less than 20 
minutes, the history was brief, she reiterated but did not 
substantiate symptoms, she deferred a physical examination, 
provided a diagnosis by history and then assessed Gulf War 
Illness.  Based on his professional medical experience, the 
examiner explained that many times complete personal history 
and physical examinations often showed that signs and 
symptoms had well defined physical causations; "meaning that 
they are not 'unknown' and not a 'syndrome.'"  

The examiner noted his own qualifications as a physician for 
43 years, professor of internal medicine and anesthesia at a 
local university for over 30 years, and several Board 
Certifications.  He also had 33 years of service with the 
Army (active and active reserve) and participated in, 
conducted and managed training for military medical 
personnel in training for nuclear, biological and chemical 
warfare.  His experience led him to negatively characterize 
Dr. G.'s overall opinion.  

Loss of vision

The Veteran contended in an October 2003 claim that he 
suffered a "loss in vision" in service.  He told SSA in 
April 2009 that he wore glasses in order to drive and see.  

At the June 2011 DRO hearing, he stated he first noticed 
blurred vision in service after returning to Germany with 
unit from the Persian Gulf.  (Transcript, p 14.)  Since 
1991, he used to see people without correction, but now need 
glasses.  Id.  Even with glasses, his vision was not as 
good.  Id.  Dr. G. did not address vision in her opinion.  
(Transcript, p 15.)  

Service treatment records show the Veteran had 20/20 vision 
in August 1989 (see report of medical examination or RME).  
In December 1991, a service treatment record showed he 
complained his vision was blurry in the right eye, in 
addition to cold symptoms.  The assessment was 
tonsillitis/blepharitis.  These issues were noted again in 
January 1992.  In August 1994, the separation RME showed 
20/40 for far vision and 20/30 for near vision.  He denied 
eye trouble on the report of medical history (RMH).  

Post service, the August 2007 VA examination report noted 
the Veteran got glasses to improve his vision in 2001, but 
stated blurriness started in 1991.  He was diagnosed with 
refractive error of bilateral, compound, myopic astigmatism, 
but no etiology opinion was given.  

In February 2009, a VA optometrist again found myopic 
astigmatism in each eye.  The Veteran refused dilation, but 
his ocular health was good in both eyes on an undilated 
examination.  In June, the Veteran underwent an eye 
evaluation for SSA; a visual acuity test was essentially 
normal and he could visually move around the office with no 
help.  

In April 2011, a VA examiner noted the Veteran asserted that 
he "lost distance vision" with both eyes around 1997 when he 
was 25.  However, he also stated his vision was correctable 
with glasses.  Since 2002, his tears felt like they were 
burning.  Since his last VA examination, his vision was 
worse.  His eyes were exposed to smoke in the Gulf War and 
he believed they did not recover.  He did not receive any 
care for this problem in service.  

The examiner also summarized the relevant medical records 
and diagnosed refractive error of bilateral compound myopic 
astigmatism that had not changed since the last VA eye 
examination.  It corrected to 20/20 vision in both eyes.  He 
also had pinguecula.  The examiner stated that keratoconus 
could cause progression of astigmatism but he did not have 
keratoconus.  Bilateral refractive error was unrelated to 
service; the examiner was unaware of an undiagnosed illness 
causing a refractive error.  

In October 2011, the examiner again noted the in service 
visual acuity and stated that the Veteran likely developed 
refractive error while on active duty, but it was a 
developmental issue (it would have occurred regardless of 
military service).  He also had a pinguecula in April 2011, 
but it was not found in August 2007, February 2009, or 
February 2010.  As a result, the examiner found pinguecula 
not related to service.  

In December 2012, the Veteran had diagnoses of bilateral 
pingeuculae; bilateral meiboian gland dysfunction; bilateral 
compound myopic astigmatism; and bilateral vitreous 
floaters.  At this examination, the Veteran denied having a 
loss of vision, but only had history of blurred uncorrected 
distant vision with each eye since 1993 and blurred 
uncorrected near vision with each eye since 2001.  It was 
treated with glasses.  He reported getting poked in the 
right eye in 1990; he sought no treatment.  He also reported 
photophobia, for which he used sunglasses, and floaters with 
both eyes intermittently since 1993.  

The examiner performed an examination and reviewed the 
claims file and opined that it was less likely than not that 
the diagnosed eye disabilities are related to his service or 
a disease or disability with an onset in service.  The 
examiner, an optometrist, was unaware of any of these 
conditions being linked to an undiagnosed chronic multi-
symptom illness.  After reviewing his medical record, there 
was no indication that his eye conditions were related to 
his military service.  While the specific issue regarding 
his eyes was "loss of vision;" the Veteran now reported he 
never experienced loss of vision.  He currently experienced 
uncorrected blurred vision secondary to refractive error and 
his vision is corrected to being within normal limits with 
the use of glasses.  There was no indication that refractive 
error was related to military service.  

Analysis

The Veteran is competent to state that he noticed blurry or 
loss of vision.  While he initially claimed "loss of 
vision," he has since clarified he did not mean total vision 
loss.  The Board finds him to be credible in regard to 
blurry vision as that contention has not changed over time.  
His assertion as to blurry vision is assigned some weight.  
However, all of the medical opinion is to the effect that 
this is due to refractive error, a condition that is not 
subject to service connection.  The examiner's opinion is 
fully articulate and supported by the evidence.  Nieves-
Rodriguez, 22 Vet. App. at 304.  The examiner reviewed the 
claims file, noted pertinent facts, and provided a reasoned 
conclusion supported by the evidence.  There is no competent 
opinion against the examiners opinions.  

Other eye disabilities, including burning tears, photophobia 
and floaters have been reported, but these have been 
associated with diagnosed eye disabilities identified long 
after service.  There is no evidence relating these 
conditions to service.  To the extent the Veteran is 
asserting burning tears, photophobia and floaters were 
present since service, the Board assigns the contentions no 
weight, such reports are inconsistent with his statements in 
service and when he filed his initial claim.  Any current 
contention that these conditions were present in service 
would not be credible.

The medical opinions have attributed the blurred or loss of 
vision to refractive error.  Compensation is not payable for 
refractive error.  38 C.F.R. § 3.303(c), 4.9 (2013); See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Service 
connection is possible for a disability resulting from a 
superimposed injury or disease occurring during active 
service.  VAOPGCPREC 82-90 (July 18, 1990).  

The competent evidence shows that the Veteran does not have 
an eye disability that is an undiagnosed illness or a 
diagnosable but medically unexplained chronic multi-symptom 
illness of unknown etiology.  The evidence is, thus against 
service connection on the basis of the presumptions afforded 
Persian Gulf Veterans.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  

The preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Noncardiac chest pain

The Veterans complaints of chest pain have been diagnosed as 
costovertebral strain.  VA examiners have attributed this to 
events in service.  While one examiner inexplicably 
described this as a benign condition, that characterization 
is inconsistent with the report that it is associated with 
pain.  The weight of the evidence is to the effect that the 
current disability was incurred in service.  Accordingly, 
service connection is granted.

Unrefreshing sleep and fatigue

The medical opinions reflect significant debate as to the 
etiology of the Veteran's reported fatigue and unrefreshing 
sleep.  There are two medical opinions attributing these 
symptoms to the service connected PTSD.  The evidence 
supports a finding that the Veteran has current disabilities 
consisting of fatigue and unrefreshing sleep.  The opinions 
attributing these symptoms to PTSD are credible and 
consistent with the other evidence of record.  Resolving 
reasonable doubt in the Veteran's favor, service connection 
for fatigue and unrefreshing sleep is granted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for loss of vision is denied.  

Service connection for chronic costovertebral strain is 
granted.  

Service connection for fatigue is granted.  

Service connection for unrefreshing sleep is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


